DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-10 are pending in this office action
Claims 1-6 are cancelled
Claims 7-10 are new

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2020/0008258 A1).

Regarding claim 7, Li teaches a terminal comprising: 
a receiver that receives, from a first terminal, sidelink control information (Li: [0046]-[0048], UE receiving SCI) including: 
information indicating that a first resource is to be used among candidate resources to be used for transmission by the terminal (Li: [0046], SCI indicating resource reservation), and 
information indicating a traffic type (Li: [0046], SCI indicating Priority/traffic type); 
a processor that determines whether to exclude the first resource from the candidate resources, based on the information indicating the traffic type (Li: [0045]-[0048], determining whether to exclude single-subframes resource); and 
a transmitter that performs transmission to a second terminal by using the candidate resources from which the first resource is excluded, in a case where the processor determines the exclusion of the first resource (Li: [0038], [0045]-[0048] performing PSCCH transmission with the exclusion).  

Regarding claim 8, Islam teaches wherein the information indicating the traffic type indicates priority (Li: [0046]).  
 
Regarding claim 10, Islam teaches a communication method to be executed by a terminal, the communication method comprising: 
receiving, from a first terminal, sidelink control information (Li: [0046]-[0048], UE receiving SCI) including: 
information indicating that a first resource is to be used among candidate resources to be used for transmission by the terminal (Li: [0046], SCI indicating resource reservation), and 
information indicating a traffic type  (Li: [0046], SCI indicating Priority/traffic type); 42926702Application No. 17/259,804Docket No.: 17401-852001 
determining whether to exclude the first resource from the candidate resources, 
based on the information indicating the traffic type (Li: [0045]-[0048], determining whether to exclude single-subframes resource); and 
performing transmission to a second terminal by using the candidate resources 
from which the first resource is excluded, in a case where the exclusion of the first resource is determined (Li: [0038], [0045]-[0048] performing PSCCH transmission with the exclusion).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0008258 A1) in view of Islam et al (US 2018/0063865 A1).

Regarding claim 9, Li does not explicitly disclose wherein the processor, upon receiving a pre-emption indication, excludes a resource indicated by the pre-emption indication from the candidate resources.
	Islam teaches wherein the processor, upon receiving a pre-emption indication, excludes a resource indicated by the pre-emption indication from the candidate resources (Islam: [0073]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Li wherein the processor, upon receiving a pre-emption indication, excludes a resource indicated by the pre-emption indication from the candidate resources as disclosed by Islam to provide a system for multiplexing low latency and latency tolerant communications (Islam: [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478